SUMMARY ORDER

Defendant Appellant Lawrence Johnson, appeals the district court’s order denying his motion to reconsider his sentencing pursuant to 18 U.S.C. § 3582(c)(2) and the recently modified cocaine sentencing guidelines. We affirm, and in explaining our decision, assume the parties’ familiarity with the case.
According to Defendant, in re-sentencing him the district court did not believe that it had the authority to downwardly depart from the re-calculated sentencing guidelines. Defendant’s sole argument is that this court should adopt Justice Steven’s dissent in Dillon v. United States, 560 U.S. 817, 130 S.Ct. 2683, 177 L.Ed.2d 271 (2010), and hold that the district court was not bound by the guidelines in a § 3582(c)(2) proceeding. A dissent does not a majority make. As Defendant recognizes, this Court has expressly rejected the argument he advances. United States v. Erskine, 717 F.3d 131 (2d Cir.2013). Since we lack the authority to overturn the decision of a prior panel, even if we were so inclined, we must affirm. Anderson v. Recore, 317 F.3d 194, 201 (2d Cir.2003).
For the foregoing reasons, we AFFIRM the order of the district court.